Exhibit 10.6

 



SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is made by and
between DanDrit Biotech USA, Inc. a Delaware corporation (the “Company”), and
the undersigned (“Subscriber”) as of the date this Subscription Agreement is
accepted by the Company, as set forth on the Company’s signature page hereto.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Regulation S under the Securities Act, the Company desires
to issue and sell to the Subscriber, and the Subscriber desires to purchase from
the Company, that number of shares of the Company’s common stock, $0.0001 par
value per share (“Common Stock”) set forth on the signature page hereto, to
persons who are not U.S. persons under Regulation S in a private placement (the
“Offering”); and

 

WHEREAS, the Subscriber understands that the Offering is being made without
registration of the Common Stock under the Securities Act of 1933, as amended
(the “Securities Act”), or any securities law of any state of the United States
or of any other jurisdiction, and is being made only non-U.S. persons.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

1. Subscription for Shares.

 

(a) Subscription for Shares. Subject to the terms and conditions hereinafter set
forth, Subscriber hereby irrevocably subscribes for and agrees to purchase from
the Company such amounts of Common Stock as is set forth on the signature page
hereof (the “Shares”) at a price per Share and for an aggregate purchase price
as set forth on the signature page hereof (the “Purchase Price”), and the
Company agrees to sell such Shares to Subscriber for the Purchase Price, subject
to the Company’s right, in its sole discretion, to reject this subscription, in
whole or in part, at any time prior to the Closing (as defined below).
Subscriber acknowledges that Subscriber is not entitled to cancel, terminate or
revoke this Subscription Agreement. Subscriber further acknowledges that the
Shares will be subject to restrictions on transfer as set forth in this
Subscription Agreement.

 

2. Terms of Subscription.

 

(a) Payment. Subscriber shall make payment for the Shares to an account
designated by the Company in an amount equal to the Purchase Price by wire
transfer of immediately available funds at or prior to the Closing.

 

(b)  Acceptance of Subscription and Issuance of Shares. It is understood and
agreed that the Company shall have the sole right, at its complete discretion,
to accept or reject this subscription, in whole or in part, for any reason and
that the same shall be deemed to be accepted by the Company only when it is
signed by a duly authorized officer of the Company and delivered to the
undersigned at the Closing (as defined below). Notwithstanding anything in this
Subscription Agreement to the contrary, the Company shall have no obligation to
issue any of the Shares to any person who is a resident of a jurisdiction in
which the issuance of Shares to such person would constitute a violation of the
securities, “blue sky” or other similar laws.

 



 

 

 

(b) Closing. The Offering may be consummated at such place (or by electronic
transmission) as may be mutually agreed upon by the parties at a closing (the
“Closing”) to occur on a date as may be determined by the Company, at a time as
may be determined by the Company. Subsequent closings may occur at the
discretion of the Company.

 

(c) Closing Deliverables. At the Closing: (i) Subscriber shall deliver the
Purchase Price; and (ii) the Company shall deliver a share certificate
representing the Shares to Subscriber that bears an appropriate legend referring
to the fact that the Shares are subject to transfer restrictions as set forth in
the Securities Act.

 

3. Representations and Warranties of Subscriber.

 

Subscriber represents and warrants to the Company that:

 

(a) Reliance on Exemptions. Subscriber understands that the Shares are being
offered and sold in reliance upon specific exemptions from registration provided
in the Securities Act, and acknowledges that the Offering has not been reviewed
by the Securities and Exchange Commission or any state agency because it is
intended to be an offering exempt from the registration requirements of the
Securities Act pursuant to Regulation S under the Securities Act. Subscriber
understands that the Company is relying upon, and intends that the Company rely
upon, the truth and accuracy of, and Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of Subscriber to acquire the Shares. The Company
may only make offers to sell the Shares to persons outside the United States in
this Offering and, if applicable, at the time any buy order is originated, the
buyer is outside the United States. The undersigned has not received an offer to
purchase Shares inside the United States and will not originate a buy order
inside the United States.

 

(b) Non-U.S. Person(c). Subscriber is not and is not acquiring the securities
for the account or benefit of:

 

(i) a natural person resident in the United States;

 

(ii)   a partnership or corporation organized or incorporated under the laws of
the United States;

 

(iii) an estate of which any executor or administrator is a U.S. person;

 

(iv) a trust of which any trustee is a U.S. person;

 

(v) an agency or branch of a foreign entity located in the United States;

 



 - 2 - 

 

 

(vi) a non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account any of the
foregoing; or

 

(vii) a partnership or corporation (A) organized or incorporated under the laws
of any foreign jurisdiction, and (B) Formed by a U.S. person principally for the
purpose of investing in securities not registered under the Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Regulation D under the Securities Act) who are not natural persons, estates or
trusts.

 

(d) Investment Purpose. The Shares are being purchased for Subscriber’s own
account, for investment purposes only and not with a view to sale or resale,
distribution or fractionalization of the securities under applicable U.S.
federal or state securities laws. The undersigned is not acquiring such
securities for the account or benefit of any U.S. person and was not organized
for the specific purpose of acquiring such securities. The undersigned will not
(i) resell or offer to resell the securities, or any portion thereof, or (ii)
engage in hedging transactions, in each case, except in accordance with the
terms of this Agreement and in accordance with Regulation S under the Securities
Act, pursuant to registration under the Securities Act or pursuant to an
available exemption from registration under the Securities Act and otherwise in
compliance with all applicable securities laws. Furthermore, prior to engaging
in any hedging transaction or any resale of the securities, or any portion
thereof, by the undersigned, the undersigned shall provide the Company with an
opinion of counsel acceptable to the Company in its sole discretion and in a
form acceptable to the Company in its sole discretion, that any such proposed
sale or hedging transaction is in compliance with the Securities Act or an
exemption therefrom. Subscriber has no contract, undertaking, agreement, or
arrangement with any person to sell, distribute, transfer, or pledge to such
person or anyone else the Shares which Subscriber hereby subscribes to purchase,
or any interest therein, and Subscriber has no present plans to enter into any
such contract, undertaking, agreement, or arrangement. Subscriber agrees that
the Company and its affiliates shall not be required to give effect to any
purported transfer of such Shares except upon compliance with the foregoing
restrictions.

 

(e) Risk of Investment. Subscriber recognizes that the purchase of the Shares
involves a high degree of risk in that: (i) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Shares; (ii)
transferability of the Shares is limited; and (iii) the Company may require
substantial additional funds to operate its business and there can be no
assurance that the Offering will be completed.

 

(f) Use of Proceeds. Subscriber understands that the net proceeds of the
Offering will be used to finance the acquisition by the Company of Enochian
Biopharma, Inc. (“Enochian”) and related professional costs associated with such
acquisition.

 

(g) Prior Investment Experience. Subscriber understands the business in which
the Company is engaged and has such knowledge and experience in business and
financial matters that Subscriber is capable of evaluating the merits and risks
of the investment in the Shares. Subscriber has prior investment experience, and
Subscriber recognizes the highly speculative nature of this investment.

 



 - 3 - 

 

 

(h) Information and Non-Reliance.

 

(i) Subscriber acknowledges that Subscriber has carefully reviewed this
Subscription Agreement, which Subscriber acknowledges has been provided to
Subscriber. Subscriber has been given the opportunity to ask questions of, and
receive answers from, the Company concerning the terms and conditions of this
Offering and the Subscription Agreement and to obtain such additional
information, to the extent the Company possesses such information or can acquire
it without unreasonable effort or expense, necessary to verify the accuracy of
same as Subscriber reasonably desires in order to evaluate the investment.
Subscriber understands the Subscription Agreement, and Subscriber has had the
opportunity to discuss any questions regarding the Subscription Agreement with
Subscriber’s counsel or other advisor. Notwithstanding the foregoing, the only
information upon which Subscriber has relied is that set forth in the
Subscription Agreement and the results of independent investigation by
Subscriber. Subscriber has received no representations or warranties from the
Company, its employees, agents or attorneys in making this investment decision
other than as set forth in the Subscription Agreement. Subscriber does not
desire to receive any further information.

 

(ii)   The Subscriber represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Shares, it being understood that
information and explanations related to the terms and conditions of the Shares
and the Subscription Agreement shall not be considered investment advice or a
recommendation to purchase the Shares.

 

(iii) The Subscriber confirms that the Company has not (i) given any guarantee
or representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) an of investment in
the Shares or (ii) made any representation to the Subscriber regarding the
legality of an investment in the Shares under applicable legal investment or
similar laws or regulations. In deciding to purchase the Shares, the Subscriber
is not relying on the advice or recommendations of the Company and the
Subscriber has made its own independent decision that the investment in the
Shares is suitable and appropriate for the Subscriber.

 

(i) Tax Consequences. Subscriber acknowledges that the Offering may involve tax
consequences and that the contents of the Subscription Agreement do not contain
tax advice or information. Subscriber acknowledges that Subscriber must retain
Subscriber’s own professional advisors to evaluate the tax and other
consequences of an investment in the Shares. Subscriber intends to acquire the
Shares without regard to tax consequences.

 



 - 4 - 

 

 

(j) Transfer or Resale. Subscriber understands that the Shares have not been
registered under the Securities Act or the securities laws of any state and, as
a result thereof, are subject to substantial restrictions on transfer.
Subscriber acknowledges that Subscriber may be precluded from selling or
otherwise disposing of the Shares for an indefinite period of time and that in
no circumstance may the Shares be transferred to any U.S. Person, as defined by
Rule 902(k) of Regulation S under the Securities Act for six (6) months.
Subscriber understands and hereby acknowledges that the Company is under no
obligation to register the Shares under the Securities Act. Subscriber consents
that the Company may, if it desires, permit the transfer of the Shares out of
Subscriber’s name only when Subscriber’s request for transfer is accompanied by
an opinion of counsel reasonably satisfactory to the Company that neither the
sale nor the proposed transfer results in a violation of the Securities Act or
any applicable state “blue sky” laws. Notwithstanding any of the foregoing,
Subscriber acknowledges that the Company may refuse to register any transfer of
the Shares if such transfer is not made in accordance with the provisions of
this Regulation S under the Securities Act.

 

(k) Due Authorization; Enforcement. Subscriber has all requisite power and
authority (and in the case of an individual, capacity) to purchase and hold the
Shares, to execute, deliver and perform Subscriber’s obligations under this
Subscription Agreement and when executed and delivered by Subscriber, this
Subscription Agreement will constitute legal, valid and binding agreements of
Subscriber enforceable against Subscriber in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally, and except as enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(l) Address. The residence address of Subscriber furnished by Subscriber on the
signature page hereto is Subscriber’s principal residence if Subscriber is an
individual or its principal business address if it is a corporation,
partnership, trust or other entity.

 

(m) Compliance with Laws. The Subscriber will comply with all applicable laws
and regulations in effect in any jurisdiction in which the Subscriber purchases
or sells Shares and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the Subscriber is subject or in which the Subscriber makes such purchases or
sales, and the Company shall have no responsibility therefore.

 

(n) Accuracy of Representations and Warranties. The information set forth herein
concerning Subscriber is true and correct. The Subscriber understands that,
unless the Subscriber notifies the Company in writing to the contrary at or
before the Closing, each of the Subscriber’s representations and warranties
contained in this Subscription Agreement will be deemed to have been reaffirmed
and confirmed as of the Closing, taking into account all information received by
the Subscriber.

 



 - 5 - 

 

 

(o) Entity Representation. If Subscriber is a corporation, partnership, trust or
other entity, such entity further represents and warrants that it was not formed
for the purpose of investing in the Company.

 

(p) Confidentiality. Subscriber has executed and delivered to the Company the
Confidentiality Agreement attached hereto as Exhibit A.

 

4. Representations and Warranties of the Company.

 

The Company represents and warrants to Subscriber that:

 

(a) Organization. The Company is organized and validly existing in good standing
under the laws of the state of Delaware.

 

(b) Due Authorization, Enforcement and Valid Issuance. The Company has all
requisite power and authority to execute, deliver and perform its obligations
under this Subscription Agreement, and when executed and delivered by the
Company, this Subscription Agreement will constitute legal, valid and binding
agreements of the Company enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Shares
have been duly authorized and, when issued and paid for in accordance with the
terms of this Subscription Agreement, will be duly and validly issued, fully
paid and nonassessable.

 

(c) Noncontravention. The execution and delivery of this Subscription Agreement
and the consummation of the transactions contemplated hereby will not conflict
with or constitute a violation of, or default under (i) any material agreement
to which the Company is a party or by which it or any of its properties are
bound or (ii) the organizational documents of the Company.

 

(d) Escrow. The proceeds received by the Company shall be held by the Company in
a separate non-interest bearing escrow account and shall only be released
immediately prior to the acquisition of Enochian. If the Company does not
consummate the acquisition within the timeframe agreed to by and among the
Company, Weird Science, LLC and Enochian, its wholly owned subsidiary, then the
Company shall release the full amount of each investment back to Subscriber.

 

5. Conditions to Obligations of the Subscriber and the Company.

 

The obligations of the Subscriber to purchase and pay for the Shares specified
on the signature page hereof and of the Company to sell the Shares are subject
to the satisfaction at or prior to the Closing of the following conditions
precedent:

 

(a) Representations and Warranties. The representations and warranties of the
Subscriber contained in Section 3 hereof and of the Company contained in Section
4 hereof shall be true and correct as of the Closing in all respects with the
same effect as though such representations and warranties had been made as of
the Closing.

 



 - 6 - 

 

 

6. Legends.

 

The certificates representing the Shares sold pursuant to this Subscription
Agreement will be imprinted with legends in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE SOLD OR
TRANSFERRED EXCEPT IN ACCORDANCE WITH REGULATION S PROMULGATED UNDER THE ACT. IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN OPINION
OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE CONDUCTED EXCEPT IN COMPLIANCE WITH THE ACT.”

 

Certificates may also bear any other legend language that may be determined by
the Company and its counsel from time to time.

 

7. United States Anti-Money Laundering Program. The Subscriber understands that
the Company’s Board of Directors is required to comply with applicable
anti-money laundering provisions under the United States PATRIOT Act of 2001, as
amended (the “USA PATRIOT Act”). As a condition to acceptance of the
Subscriber’s investment in the Company, the Subscriber makes the representations
and agreements set forth on Annex A attached hereto, and agrees to provide to
the Company true and correct copies of the applicable documentation pursuant to
the requirements of Annex B, attached hereto. The Company reserves the right to
request such additional information as is necessary to verify the identity of
the Subscriber and the underlying beneficial owner of the Subscriber’s interest
in the Company. In the event of delay or failure by the Subscriber to produce
any information required for verification purposes, the Company may refuse to
accept a subscription or may cause the withdrawal of the Subscriber from the
Company.

 

8. Miscellaneous

 

(a) Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Subscription Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

DanDrit Biotech USA, Inc.

Stumpedyssevej 17, 

2970 Horsholm, Denmark

Phone: +45 391 79840

E-mail: epl@dandrit.com

Attention: Eric Leire, Chief Executive Officer

 



 - 7 - 

 

 

with a copy to:

 

K&L Gates LLP

200 South Biscayne Boulevard

Suite 3900

Miami, FL 33131

Facsimile: (305) 359-3306

E-mail: clayton.parker@klgates.com

Attention: Clayton E. Parker, Esq. 

 

If to Subscriber, to its residence address (or mailing address, if different)
and facsimile number set forth at the end of this Subscription Agreement, or to
such other address and/or facsimile number and/or to the attention of such other
person as specified by written notice given to the Company five (5) calendar
days prior to the effectiveness of such change.

 

(b) Entire Agreement; Amendment. This Subscription Agreement, supersedes all
other prior oral or written agreements between Subscriber, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and constitutes the entire understanding of the parties with
respect to the matters covered herein. No provision of this Subscription
Agreement may be amended or waived other than by an instrument in writing signed
by the Company and Subscriber.

 

(c) Severability. If any provision of this Subscription Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement in that jurisdiction or the validity or
enforceability of any provision of this Subscription Agreement in any other
jurisdiction.

 

(d) Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the state of Delaware, without giving
effect to any choice of law or conflict of law provision or rule.

 

(e) Successors and Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. Subscriber shall not assign its rights hereunder without the prior
written consent of the Company.

 

(f) No Third Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 



 - 8 - 

 

 

(g) Notification of Changes. The Subscriber hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Shares pursuant to this Subscription Agreement which would cause
any representation, warranty or covenant of the Subscriber contained in this
Subscription Agreement to be false or incorrect.

 

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Subscription Agreement and the consummation of the transactions
contemplated hereby.

 

(i) Legal Representation. Subscriber acknowledges that: (i) Subscriber has read
this Subscription Agreement and the annexes referred to herein; (ii) Subscriber
understands that the Company has been represented in the preparation,
negotiation and execution of the Subscription Agreement; and (iii) Subscriber
understands the terms and conditions of the Subscription Agreement and is fully
aware of their legal and binding effect.

 

(j) Expenses. Each party will bear its own costs and expenses (including legal
and accounting fees and expenses) incurred in connection with this Subscription
Agreement and the transactions contemplated hereby.

 

(k) Counterparts. This Subscription Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement. The exchange of
signature pages by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document shall
constitute effective execution and delivery of this Agreement as to the parties.

 

[SIGNATURE PAGES FOLLOW]

 



 - 9 - 

 

 

SUBSCRIBER SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Subscriber has
caused this Subscription Agreement to be duly executed and, by executing this
signature page, hereby executes, adopts and agrees to all terms, conditions, and
representations contained in the foregoing Subscription Agreement and hereby
subscribes for the Shares offered by the Company in the amount set forth below.

 

SUBSCRIBER:

 

 



 



Signature

 

 



 

Print Name

 

 



 

Signature of joint investor, if applicable

 

  



 

Print name of joint investor, if applicable

 

Check one (if applicable)

☐ Tenants in Common

 

☐ JTWROS

 

☐ Tenants by Entirety

 

Date: ____________ ____, 2018 Shares (number of shares of Common Stock
subscribed for): ________ Purchase Price (number of Shares x $________): $ ___

 

Residence Address:   Mailing Address, if different from Residence Address:      
                 

 



 - 10 - 

 

 

COMPANY SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

– PLEASE DO NOT WRITE BELOW THIS LINE –

 

COMPANY USE ONLY

 



  Accepted and Agreed:       DANDRIT BIOTECH USA, INC.         By:     Name:    
Title:           As of: ____________ ____, 2018

 



 - 11 - 

 



EXHIBIT A

 

CONFIDENTIALITY AGREEMENT

 

 



Exhibit A

 

 

Annex A

 

UNITED STATES ANTI-MONEY LAUNDERING

 

REPRESENTATIONS AND WARRANTIES

 

In connection with the acquisition of the Company’s Shares, the Subscriber
hereby represents, warrants and covenants to the Company as follows:

 

1. The Subscriber has reviewed the website of the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and conducted such other
investigation as Subscriber deems necessary or prudent, prior to making these
representations and warranties. The Subscriber acknowledges that U.S. federal
regulations and executive orders administered by OFAC prohibit, among other
things, engaging in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.

 

2. All evidence of identity provided in connection with the Subscriber’s
acquisition of Shares is genuine and all related information furnished is
accurate.

 

3. The Subscriber understands and agrees that the investment of funds is
prohibited by or restricted with respect to any persons or entities: (i) acting,
directly or indirectly, on behalf of terrorists or terrorist organizations,
including those persons, entities and organizations that are included on any of
the OFAC lists; (ii) residing or having a place of business in a country or
territory named on such lists or which is designated as a Non-Cooperative
Jurisdiction by the Financial Action Task Force on Money Laundering (“FATF”), or
whose subscription funds are transferred from or through such a jurisdiction;
(iii) (A) that are a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act or (B) that are a foreign bank other than a “Regulated Affiliate” that is
barred, pursuant to its banking license, from conducting banking activities with
the citizens of, or with the local currency of, the country that issued the
license or (C) whose subscription funds are transferred from or through the
entities listed in foregoing clauses (A) and (B); or (iv) residing in, or
organized under the laws of, a jurisdiction designated by the Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns. Such persons or entities in (i)
through (iv) are collectively referred to as “Restricted Persons.” Neither the
Subscriber, nor any person or entity controlling, controlled by, or under common
control with, the Subscriber, any investors in the Subscriber (if the Subscriber
is a pooled investment vehicle) or any person or entity for whom the Subscriber
is acting as agent, representative, intermediary, nominee or similar capacity
(each such investor in the Subscriber and each such person for whom the
Subscriber acts as agent, representative, intermediary, nominee or in a similar
capacity, an “Underlying Beneficial Owner”) in connection with the acquisition
of Shares is a Restricted Person.

 

4. No funds tendered for the acquisition of Shares are directly or indirectly
derived from activities that may contravene U.S. federal, state or non-U.S. laws
and regulations, including anti-money laundering laws, rules and regulations,
and no capital contribution in relation to Shares acquired by the Subscriber or,
if applicable, any Underlying Beneficial Owner will be derived from any illegal
or illegitimate activities.

 

5. To the extent the Subscriber has any Underlying Beneficial Owners, the
Subscriber: (i) has carried out thorough due diligence as to, and established
the identities of, the Underlying Beneficial Owners and any related persons to
the extent required by applicable law and regulations (“Related Persons”); (ii)
holds the evidence of such identities and will maintain all such evidence for at
least five years from the date of the completion of the liquidation of the
Company; and (iii) will make such information available to the Company upon the
Company’s request.

 

6. The Subscriber acknowledges and understands that the Company, in its sole
discretion, may decline to accept any subscription for Shares by a person who is
a “Covered Person” within the meaning of the Guidance on Enhanced Scrutiny for
Transactions that May Involve the Proceeds of Foreign Official Corruption,
issued by the U.S. Department of the Treasury, et al., January, 2001.
Accordingly, the Subscriber agrees to inform the Company, prior to its
acquisition of Shares, if the Subscriber or any person controlling, controlled
by, or under common control with, the Subscriber, or for whom the Subscriber is
acting as agent or nominee in connection with the acquisition of Shares, is a
Covered Person.

 



Annex A

 

 

7. The Subscriber agrees to provide any information (including confidential
information about the Subscriber and, if applicable, any Underlying Beneficial
Owner or Related Person) to any person deemed necessary by the Company, in its
sole and absolute discretion, to comply with its anti-money laundering
responsibilities and policies and any laws, rules and regulations applicable to
an investment held or proposed to be held by the Company.

 

8. The Subscriber authorizes and permits the Company, using its own reasonable
business judgment, to report information about the Subscriber, or any person
controlling, controlled by, or under common control with the Subscriber, to
appropriate authorities, and the Subscriber agrees not to hold them liable for
any loss or injury that may occur as the result of providing such information.

 

9. The Subscriber agrees that, in the event of a material change with respect to
the information provided in connection with the purchase of the Shares, the
Subscriber will provide the Company promptly with updated information affected
by the material change.

 

10. The Subscriber agrees that, notwithstanding any statement to the contrary in
any agreement into which it has entered that relates to the Company, or any
statement to the contrary in any private placement memorandum of the Company, if
the Company determines that the Subscriber has appeared on a list of known or
suspected terrorists or terrorist organizations compiled by any U.S. or non-U.S.
governmental agency, or that any information provided by the Subscriber in
connection with the acquisition of Shares is no longer true or accurate, the
Company, without limiting any other rights available under any agreement between
the Company and the Subscriber, shall be authorized to take any action it deems
necessary or appropriate as a result thereof. The Company may be obligated to
“freeze the account” of the Subscriber, either by prohibiting additional capital
contributions, restricting any distributions and/or declining any requests to
transfer the Subscriber’s Shares. In addition, in any such event, the Subscriber
may forfeit its Shares, may be forced to withdraw from the Company or may
otherwise be subject to the remedies required by law, and the Subscriber shall
have no claim against the Company nor its officers, directors, employees,
agents, control persons, affiliates and professional advisors and such parties
shall be held harmless and indemnified by the Subscriber in accordance with the
indemnification section of this Agreement for any form of damages as a result of
any of the actions described in this paragraph. The Company may also be required
to report such action and to disclose the Subscriber’s identity or provide other
information with respect to the Subscriber to OFAC or other governmental
entities.

 

11. The Subscriber acknowledges and agrees that any distributions paid to it by
the Company will be paid to, and any contributions made by it to the Company
will be made from, an account in the Subscriber’s name unless the Company, in
its sole discretion, agrees otherwise.

 

12. The Subscriber understands, acknowledges and agrees that the acceptance of
this Agreement, together with the appropriate remittance, will not breach any
applicable money laundering or related rules or regulations (including, without
limitation, any statutes, rules or regulations in effect under the laws of the
U.S.A. pertaining to prohibitions on money laundering or to transacting business
or dealing in property that may be blocked or may belong to Specially Designated
Nationals, as such term is used by OFAC).

 



Annex A

 

 

Annex B

 

ANTI-MONEY LAUNDERING DOCUMENTATION

 

The Subscriber has delivered, or is concurrently delivering herewith, the true,
correct and applicable documentation noted below that is applicable to the
Subscriber:

 

  (i) Individuals (each of the following):

 

  (A) Certified (notarized) copy of passport or other valid government
identification document displaying the true name, signature, date of birth and
photograph of the Subscriber (with certified English translation, if necessary);
and

 

  (B) Copy of a recent bank statement or utility bill showing the Subscriber’s
current home address.

 

  (ii) Corporate (each of the following):

 

  (A) Certificate of Incorporation (or equivalent) with evidence of any name
changes;

 

  (B) Certificate of Good Standing;

 

  (C) Director resolution authorizing the investment, if applicable;

 

  (D) Current list or register of Directors;

 

  (E) Specimen signatures of persons authorized to bind the Subscriber with
regard to its investments with name and office held printed underneath or Powers
of Attorney or Letters of Authority (if applicable);

 

  (F) Information on at least two Directors (see (i) above for individuals and
(ii) for all other entities);

 

  (G) Evidence of identity for authorized signatories and all beneficial owners
of the Subscriber >25% OR comfort letter (see (i) above for individuals and (ii)
for all other entities); and

 

  (H) Signed copy of the Subscriber’s latest available financial statements.

 

  (iii) Limited Partnership (or Limited Liability Company) (each of the
following):

 

  (A) Certificate of Limited Partnership (or equivalent) (evidencing registered
address) with evidence of any name changes;

 

  (B) Certified copy of the limited partnership agreement (or equivalent);

 

  (C) Limited partnership mandate (or equivalent) for making the investment (if
any);

 

  (D) Specimen signatures of persons authorized to bind the Subscriber with
regard to its investments with name and office held printed underneath or Powers
of Attorney or Letters of Authority (if applicable);

 

  (E) Information on the individual(s) that control the general partner (or
managing member, if applicable) (see (i) above for individuals and (ii) for all
other entities);

 

  (F) Evidence of identity for authorized signatories and all beneficial owners
of the Subscriber >25% OR comfort letter (see (i) above for individuals and (ii)
for all other entities); and

 



Annex B

 

 

  (G) Signed copy of the Subscriber’s latest available financial statements.

 

  (iv) Trust (each of the following):

 

  (A) Certified copy of Trust Deed/Agreement (including trust name, nature of
trust, trustees, authorizations, date of trust and principal address);

 

  (B) Information about the trustee(s) and settlor(s) (or beneficial owner(s),
if different than the settlor(s)) (see (i) above for individuals and (ii) for
all other entities); and

 

  (C) Signed copy of the Subscriber’s latest available financial statements.

 

  (v) Private Pension Plans or Not For Profit (including Foundations and
Charities) (each of the following):

 

  (A) Certified copy of the entity’s formation documents;

 

  (B) An explanation of the nature of the entity’s purpose and operations;

 

  (C) Evidence of identity for authorized signatories, anyone who gives
instructions on behalf of the entity and all beneficial owners of the Subscriber
>25% OR comfort letter (see (i) above for individuals and (ii) for all other
entities); and

 

  (D) Confirmation of not for profit designation from the applicable government
authority.

 

  (vi) Financial Institutions (additional requirements):

 

In addition to the applicable requirements above, banks, brokers and other
financial institutions must deliver a representation letter in the form
determined by the Company indicating that they have established and implemented
anti-money laundering procedures reasonably designed to achieve compliance with
the USA PATRIOT Act.

 

The Subscriber acknowledges that the Company and its affiliates may require
further identification of the Subscriber or source of funds before the
subscription can be processed, and the Company and its officers, directors,
employees, agents, control persons, affiliates and professional advisors shall
be held harmless and indemnified in accordance with the indemnification
provisions of the Agreement as a result of a failure to process the subscription
if such information as has been required by the Company has not been provided by
the Subscriber. The Subscriber agrees to provide any information deemed
necessary by the Company in its sole and absolute discretion to comply with its
anti-money laundering policies and obligations.

 

 

Annex B



 

 

 

 

 

 

 

